

115 S2404 IS: Organic Agriculture Research Act of 2018
U.S. Senate
2018-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2404IN THE SENATE OF THE UNITED STATESFebruary 8, 2018Mr. Casey (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Food, Agriculture, Conservation, and Trade Act of 1990 to reauthorize the organic
			 agriculture research and extension initiative.
	
 1.Short titleThis Act may be cited as the Organic Agriculture Research Act of 2018. 2.Organic agriculture research and extension initiativeSection 1672B(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925b(e)) is amended—
 (1)in paragraph (1)— (A)in subparagraph (B), by striking 2012; and and inserting 2012 and 2014 through 2018;; and
 (B)by striking subparagraph (C) and inserting the following:  (C)$30,000,000 for fiscal year 2019;
 (D)$35,000,000 for fiscal year 2020; (E)$40,000,000 for fiscal year 2021;
 (F)$45,000,000 for fiscal year 2022; and (G)$50,000,000 for fiscal year 2023.; and
 (2)in paragraph (2)— (A)in the paragraph heading, by striking 2018 and inserting 2023; and
 (B)by striking 2018 and inserting 2023.